75603: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-07838: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75603


Short Caption:7510 PERLA DEL MAR AVE TR. VS. BANK OF AMERICA, N.A.Court:Supreme Court


Related Case(s):65069, 75603-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A686277Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Appellant7510 Perla Del Mar Ave TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						Adam R. Trippiedi
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentBank of America, N.A.Rebekkah B. Bodoff
							(Akerman LLP/Las Vegas)
						Darren T. Brenner
							(Akerman LLP/Las Vegas)
						Scott R. Lachman
							(Akerman LLP/Las Vegas)
						Jared M. Sechrist
							(Former)
						
							(Garman Turner Gordon)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/17/2018Filing FeeFiling Fee due for Appeal.


04/17/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-14703




04/17/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-14705




04/19/2018Filing FeeE-Payment $250.00 from Michael F. Bohn


04/19/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-15133




04/20/2018Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:18-15201




05/07/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  2/12/18 and 2/13/18.  To Court Reporter:  K. Clark.18-17217




05/11/2018MotionFiled Appellant's Motion to Permit the Late Filing of Docketing Statement.18-18096




05/29/2018TranscriptFiled Notice from Court Reporter.  Kimberly Farkas stating that the requested transcripts were delivered.  Dates of transcripts:  2/12/18 and 2/13/18.18-20268




06/04/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Docketing Statement due:  5 days.18-21144




06/05/2018Docketing StatementFiled Docketing Statement.18-21387




08/17/2018MotionFiled Stipulation to Extend Time to File Appellant's Opening Brief.18-31878




08/17/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: September 19, 2018.18-31881




09/19/2018BriefFiled Appellant's Opening Brief.18-36676




09/19/2018AppendixFiled Joint Appendix Volume 1.18-36722




09/19/2018AppendixFiled Joint Appendix Volume 2.18-36723




09/19/2018AppendixFiled Joint Appendix Volume 3.18-36724




10/04/2018Notice/IncomingFiled Notice of Appearance of Counsel (Jared M. Sechrist for Respondent).18-38881




10/04/2018MotionFiled Stipulation for Time Extension for Bank of America's Answering Brief.18-38882




10/04/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: November 19, 2018.18-38898




11/20/2018MotionFiled Joint Motion for Time Extension for Bank of America's Answering Brief. (SC)18-905029




11/29/2018Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: December 19, 2018. (SC).18-906186




12/20/2018BriefFiled Respondent's Answering Brief. (SC)18-909641




12/20/2018AppendixFiled Respondent's Supplemental Appendix - Volume 1. (SC)18-909644




12/20/2018AppendixFiled Respondent's Supplemental Appendix - Volume 2. (SC)18-909645




12/20/2018AppendixFiled Respondent's Supplemental Appendix - Volume 3. (SC)18-909647




01/23/2019BriefFiled Appellant's Reply Brief. (SC)19-03531




01/23/2019Case Status UpdateBriefing Completed/To Screening. (SC)


03/07/2019Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC)19-10256




03/07/2019Case Status UpdateTransferred to Court of Appeals. (SC)


06/11/2019Order/DispositionalFiled Order of Reversal and Remand.  "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for further proceedings regarding the status of the superpriority lien and the first deed of trust in light of Bank of America's failure to make a valid tender." Court of Appeals - MG/JT/BB  (SC)


07/01/2019Notice/IncomingFiled Notice of Appearance (Ariel E. Stern of the law firm of Akerman LLP, as counsel for Respondent). (SC)19-28259




07/01/2019Post-Judgment PetitionFiled Respondent's Petition for Supreme Court Review. (SC)19-28271




07/01/2019Filing FeeFiling fee paid. E-Payment $150.00 from Darren T. Brenner. (SC)


07/02/2019Case Status UpdateTransferred from Court of Appeals. (SC)


11/22/2019Post-Judgment OrderFiled Order Granting Petition for Review. Having considered the petition for review, we have determined that our review is warranted.  Accordingly, we grant the petition for review.  NRAP 40B(f).  Our review will be based on the record and briefs previously filed.   NRAP 40(g). fn1 [The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.] (SC).19-47944




11/22/2019Order/ProceduralFiled Notice of Voluntary Disclosure. The undersigner has no bias for or against any party to this appeal. The undersigner makes this disclosure, however, so that any party who believes it is appropriate to request recusal may do so. Any recusal request should be made in writing within seven days of the filing date of this Voluntary Disclosure. (SC).19-47946




02/27/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Pickering/Gibbons/Parraguirre/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 6. EN BANC. (SC)20-07838




03/23/2020RemittiturIssued Remittitur. (SC)20-11073




03/23/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/27/2020RemittiturFiled Remittitur. Received by District Court Clerk on April 1, 2020. (SC)20-11073





Combined Case View